Citation Nr: 1122316	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R)O) in
Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a variously diagnosed psychiatric disorder.

Entitlement to service connection for an innocently acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1976.

This matter comes before the Board on appeal from an April 2006 rating decision that declined to reopen the claim of service connection for a psychiatric disorder.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

At the hearing, the Veteran submitted a medical opinion from a VA psychiatrist and a statement that waived initial RO consideration of the evidence.

The reopened claim of service connection for a psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1977 rating decision, the RO denied the Veteran's original claim of service connection for a psychiatric disorder; he did not timely appeal from that decision.  

2.  In a December 1993 rating decision, the RO declined to reopen the Veteran's claim of service connection for a psychiatric disorder; he did no timely appeal from that decision.

3.  The evidence added to the record since the December 1993 rating decision relates to a previously unestablished fact that tends to support the Veteran's claim and gives rise to a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to claim to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA will be deferred at this time.


New and Material Evidence

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO denied the Veteran's original claim of service connection in a January 1977 rating decision, and he did not pursue a timely appeal.  The Veteran subsequently applied to reopen the claim, but the RO denied this petition in a December 1993 rating decision.  The Veteran did not appeal within a year of the Veteran being notified of these decisions.  38 U.S.C.A. § 7105 (West 2002).

Significantly, the Veteran again petitioned to reopen his claim in February 2004.  A VCAA letter was sent in March 2004 that was returned as undeliverable because he had moved.  

The RO later issued a June 2004 rating decision that denied the claim and sent the notice to the same address.  The rating decision was also return as undeliverable.  

In August 2004, the Veteran requested a copy of his DD Form 214 and included a different address.  There is no indication in the claims file to show that any attempt was made to mail the rating decision to the new address; therefore, the record indicate the Veteran never received notice of the June 2004 denial of his claim.  

Consequently, the claim is considered to be pending based on the earlier petition received in February 2004.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the December 1993 rating decision consists of the Veteran's service treatment records and the VA treatment records dated from May 1976 to November 1993.

The service treatment records included an entrance examination report and an associated medical history report that are negative for complaints, findings or diagnosis of a acquired psychiatric disorder. 

An October 1975 record from a Naval Hospital contained a diagnosis of chronic, undifferentiated schizophrenia and noted that the Veteran would be released for treatment by VA and discharged from service.

A December 1975 treatment record from a VA hospital noted that, after a few months in service, the Veteran was admitted to the Naval Hospital in September 1975 with a diagnosis of a psychotic episode.  He was brought to the emergency room because he was "talking crazy and exhibiting unusual bizarre behavior."  

The Veteran was noted to have given a history of drug abuse and two prior psychiatric hospitalizations that occurred in May 1973 and February 1974.

The VA treatment records from 1976 to 1993 document the Veteran's multiple psychiatric admissions and treatment.

The evidence added since the December 1993 rating decision include VA treatment records from April 2003 to March 2004 and from September 2005 to February 2006 that show continued psychiatric treatment.

The December 2007 statement from a VA psychiatrist contains the opinion that the Veteran's mental illness was exacerbated while in the Navy and that the Veteran was shown to have decompensation at that time and required psychiatric hospitalization.

The Veteran also provided testimony at an April 2011 hearing regarding his psychiatric disability.

The additional evidence is new and material because it addresses an unestablished fact necessary to substantiate the claim.  Namely, that the Veteran's mental illness was aggravated by his military service.

When this evidence is viewed alone or in conjunction with the earlier evidence associated with the claims file, it raises a reasonable possibility of substantiating the claim.

Accordingly, on this record, the Board finds that new and material evidence has been presented to reopen the previously denied claim of service connection for an innocently acquired psychiatric disorder, to include chronic undifferientated schizophrenia.




ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.



REMAND

In light of the new and material evidence, the Board finds that a VA examination is needed to fully address the likely etiology of the Veteran's claimed disability.

All records of ongoing VA treatment since February 2006 should be associated with the claims file.  The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the VA treatment records must be secured.

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain any outstanding records referable to treatment of the Veteran's claimed psychiatric disorder received since February 2006.

The Veteran should also be asked to identify any non-VA health care providers who have treated him for the claimed psychiatric disorder.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO should then obtain copies of any records that relate to a psychiatric disorder and associate the records with the claims file.

2.  The Veteran then should be afforded a VA psychiatric examination to ascertain the nature and likely etiology of the claimed innocently acquired psychiatric disorder.

The claims folder and a copy of this REMAND should be made available to the examining physician for review.  All pertinent findings should be reported in detail.

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner should provide an opinion as to whether any current disability manifested by schizophrenia clearly and unmistakably existed prior to service and was not clearly and unmistakably aggravated by the Veteran's period of active service.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed.

If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered.

3.  After completing the requested development to the extent possible and undertaking any further development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


